Citation Nr: 0616407	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, as secondary to exposure to herbicides.

2.  Entitlement to service connection for heart disease, as 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1954 to 
September 1957.  This appeal comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the claims.  The 
veteran timely disagreed in March 2003, and, after the RO 
issued a statement of the case (SOC) in May 2003, the 
veteran's timely substantive appeal was received in June 
2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his June 2003 substantive appeal, the veteran requested a 
Central Office hearing before the Board.  That hearing was 
scheduled in June 2006.  The veteran has cancelled his 
request for a Central Office Board hearing, and has requested 
a videoconference hearing, with the veteran's appearance at 
the local RO, instead.  The veteran's May 2006 motion 
requesting a videoconference hearing in the appeal has been 
granted.  

Inasmuch as videoconference hearings are scheduled by the RO, 
the case must be remanded for this purpose.  Accordingly, the 
case is remanded to the RO for the following:

The veteran should be scheduled for a 
videoconference hearing before the Board 
held at the Cleveland RO to address the 
matters on appeal.  The case should then 
be returned to the Board, if in order, 
for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

